May 17, 2012 Toronto Stock Exchange British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission Autorité des marchés financiers (Québec) New Brunswick Securities Commission Nova Scotia Securities Commission Government of Newfoundland and Labrador, Financial Services Regulation Division Prince Edward Island Securities Office De Visser Gray LLP Suite 401 – 905 West Pender Street Vancouver, BCV6C 1L6 Rubicon Minerals Corporation Suite 1540 – 800 West Pender Street Vancouver, BCV6C 2V6 Dear Sirs: Re:Rubicon Minerals Corporation (the Company) Notice of Change of Auditor Pursuant to National Instrument 51-102 We have read the statements made by the Company in its Notice of Change of Auditor dated May7, 2012(the Notice), which we understand will be filed pursuant to Section 4.11 of the National Instrument51-102. We agree with the statements set out in the Notice, though we advise that we have no basis to agree or disagree with the comments in the Notice relating to De Visser Gray LLP, Chartered Accountants. Yours very truly, (signed) PricewaterhosueCoopers LLP Chartered Accountants PricewaterhouseCoopers LLP, Chartered Accountants PricewaterhouseCoopers Place, 250 Howe Street, Suite 700, Vancouver, British Columbia, Canada V6C 3S7 T: +1 , F: +1 , www.pwc.com/ca “PwC” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership, which is a member firm of PricewaterhouseCoopers International Limited, each member firm of which is a separate legal entity.
